     Case 2:18-cv-08306-JFW-AS Document 12 Filed 01/04/19 Page 1 of 3 Page ID #:47



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
3
     Thomas E. Wheeler (SBN 308789)
4    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
5
     21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
6    Phone: 323-306-4234
7    Fax: 866-633-0228
     tfriedman@toddflaw.com
8
     abacon@toddflaw.com
9    mgeorge@toddflaw.com
     twheeler@toddflaw.com
10
     Attorneys for Plaintiff
11

12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13

14   KRISTYNA SOUDERS, individually              )   Case No. 2:18-cv-08306-JFW-AS
     and on behalf of all others similarly       )
15
     situated,                                   )   NOTICE OF VOLUNTARY
16                                               )   DISMISSAL OF THE INDIVIDUAL
17
     Plaintiff,                                  )   CLAIMS WITH PREJUDICE AND
                                                 )   THE PUTATIVE CLASS CLAIMS
18          vs.                                  )   WITHOUT PREJUDICE
19                                               )
     SUITED CONNECTOR, LLC; and                  )
20
     DOES 1 through 10, inclusive, and           )
21   each of them,                               )
22
                                                 )
     Defendant.                                  )
23

24

25          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
26
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
27

28   prejudice as to the individual claims and without prejudice as to the putative class



                                        Notice of Dismissal - 1
     Case 2:18-cv-08306-JFW-AS Document 12 Filed 01/04/19 Page 2 of 3 Page ID #:48



1    claims. Each party shall bear their own costs and fees. Defendant has neither
2
     answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
3

4    Accordingly, this matter may be dismissed with prejudice and without an Order of
5
     the Court.
6

7          RESPECTFULLY SUBMITTED this 4th day of January, 2019.
8
                              By:    /s/Todd M. Friedman
9
                                     Todd M. Friedman, Esq.
10                                   Law Offices of Todd M. Friedman, P.C.
11
                                     Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 2:18-cv-08306-JFW-AS Document 12 Filed 01/04/19 Page 3 of 3 Page ID #:49



1    Filed electronically on this 4th day of January, 2019, with:
2
     United States District Court CM/ECF system
3

4    And hereby served upon all parties
5
     Notification sent on this 4th day of January, 2019, via the ECF system to:
6

7    Honorable John F. Walter
     United States District Court
8
     Central District of California
9
     And all Counsel of Record on the electronic service list.
10

11   This 4th day of January, 2019.
12
     By: /s/Todd M. Friedman
13
         Todd M. Friedman
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
